TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 22, 2022



                                       NO. 03-21-00227-CV


        Roger Borgelt, Mark Pulliam, Jay Wiley, and The State of Texas, Appellants

                                                  v.

Austin Firefighters Association, IAFF Local 975; City of Austin; and Spencer Cronk, in his
          Official Capacity as the City Manager of the City of Austin, Appellees




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
                  BEFORE JUSTICES BAKER, TRIANA, KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on March 24, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.